REDMANN, Judge,
dissenting.
The divorce and alimony judgment of January 17, 1979 did not become final insofar as alimony is concerned. C.C.P. 865 commands: “Every pleading shall be so construed as to do substantial justice.” The husband’s “rule” concerning alimony filed January 18 should be construed as a motion for a new trial as to alimony. His “rule” expressly complained “that this Honorable [District] Court allowed plaintiff to have incorporated in the divorce judgment . ‘All prior orders of this Court included in the judgment of final divorce’ over the objection of counsel for defendant.”
Treating that “rule” as a timely motion for new trial, we should treat this appeal as one from the alimony judgment portion of the divorce judgment, and we should reverse that judgment because not supported by any evidence whatsoever.
Married to her husband since 1943, this wife certainly deserves a generous measure of whatever post-divorce alimony she needs: but its amount should be fixed properly on the basis of evidence of the wife’s need, and we should remand for that purpose.